DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: substrate 21 in Fig. 2. Additionally, there appears to be missing reference signs on the left side of Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14-23 and 26-28 are objected to because of the following informalities:

Regarding claims 15-23 and 26-28, they are dependent on claim 14.
Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim recites a reference sensor comprising “a bulk acoustic wave resonator”, “an acoustic mirror”, and “the substrate”. It is unclear as to whether this is referring to the same bulk acoustic wave resonator, acoustic mirror, and substrate as in claim 14, or if they are referring to something different.
Regarding claim 21, the claim refers back to claim 14 and further recites “which is a sensor”. It is unclear as to what is being referred to as a sensor.
Regarding claim 22, the claim refers back to claim 14 and further recites “which is a gas and/or particle(s) sensor. It is unclear as to what is being referred to as a gas and/or particle sensor.
23, the claim recites “integrated circuit” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 14-15, 19, 21-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Gabl et al. (US 2008/0298427 A1) (hereinafter Gabl) in view of Chen et al. (US 2011/0187227 A1) (hereinafter Chen).
Regarding claim 14, Gabl teaches a device (see Abstract, Figs. 1-3) comprising: a silicon substrate [400] (Para [0005], see Fig. 1B); a sensor (Para [0015]) comprising: a bulk acoustic wave resonator [100, 200, 300] (Para [0006], see Fig. 1B); and an acoustic mirror [500] disposed between the bulk acoustic wave resonator and the substrate (Para [0006], see Fig. 1B). Gabl additionally teaches wherein BAW resonators can be integrated using CMOS technologies (Para [0009]). Gabl fails to explicitly teach a CMOS circuit supported by the substrate and operatively connected to the sensor. 
Chen teaches a CMOS circuit operatively connected to and supported on the same substrate as a bulk acoustic wave resonator (Para [0023, 0027, 0033], see Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Gabl with Chen to further comprise a CMOS circuit supported by the substrate and operatively connected to the sensor in order to integrate control/detect/sense circuitry onto the device.
15, Gabl in view of Chen as applied to claim 14 above teaches the claimed invention. Regarding the limitation “CMOS process-defined layers, wherein the CMOS process-defined layers include the acoustic mirror”, product-by-process limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps. Gabl in view of Chen as applied to claim 14 above teaches layers including the acoustic mirror (see Gabl Fig. 1B).
As best understood regarding claim 19, Gabl in view of Chen as applied to claim 14 above teaches the claimed invention, except for further comprising a reference sensor comprising a bulk acoustic wave resonator; and an acoustic mirror disposed between the bulk acoustic wave resonator and the substrate. The Examiner takes Official Notice that is it commonly known in the art to utilize a reference sensor comprised of the same construction as the main sensor for sensor reliability. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Gabl in view of Chen to further comprise a reference sensor comprising a BAW and an acoustic mirror disposed between the BAW and the substrate for sensor reliability.
As best understood regarding claims 21-22, Gabl in view of Chen as applied to claim 14 above teaches the claimed invention, in addition to wherein the device is a gas and/or particle sensor (Gabl Para [0015]).
As best understood regarding claim 23, Gabl in view of Chen as applied to claim 14 above teaches a system comprising the device according to claim 14 (see rejection of claim 14 above). Chen additionally teaches a controller operatively connected to an integrated circuit configured to receive signals from the device and/or 
Regarding claim 26, Gabl in view of Chen as applied to claim 14 above teaches the claimed invention, in addition to wherein the device is an integrated circuit (Gabl Para [0009]).
Regarding claim 27, Gabl in view of Chen as applied to claim 14 above teaches the claimed invention, in addition to wherein the device is an integrated device (Gabl Para [0009]).

Regarding claim 24, Gabl teaches a method of operating a device which comprises a silicon substrate [400] and a sensor (Para [0005, 0015], see Fig. 1B), the sensor comprising a bulk acoustic wave resonator [100, 200, 300] and an acoustic mirror [500] disposed between the bulk acoustic wave resonator and the substrate, the method comprising: driving the sensor and measuring signals from the sensor (Para [0006, 0015], see Fig. 1B). Gabl additionally teaches wherein BAW resonators can be integrated using CMOS technologies (Para [0009]). Gabl fails to explicitly teach a CMOS circuit supported by the substrate and operatively connected to the sensor such that the method comprises the CMOS circuit driving the sensor and measuring signals from the sensor. 
.

Claims 16-18, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gabl in view of Chen, as applied to claims 14, 15, and 24 above, and further in view of Vilander (US 2007/0052327 A1) (hereinafter Vilander).
Regarding claims 16-17, Gabl in view of Chen as applied to claim 14 above teaches the claimed invention, except for wherein a heater comprising a loop of conductive material is disposed between the acoustic mirror and the substrate. Vilander teaches a bulk acoustic wave resonator on a silicon substrate (Para [0005]) with an acoustic mirror disposed between the resonator and the substrate (Para [0007], see Fig. 2), and further comprising a heater [15-1 to 15-4] comprising a loop of conductive material disposed between the acoustic mirror and the substrate (Para [0047], see Figs. 2 and 6). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Gabl in view of Chen with Vilander such that a heater comprising a loop of conductive material is disposed between the acoustic mirror and the substrate in order to control the temperature of the device.
Regarding claim 18, Gabl in view of Chen as applied to claim 14 above teaches the claimed invention, except for wherein a temperature sensor is disposed between the 
Regarding claim 28, Gabl in view of Chen as applied to claim 15 above teaches the claimed invention, except for wherein a heater is disposed between the acoustic mirror and the substrate. Vilander teaches a bulk acoustic wave resonator on a silicon substrate (Para [0005]) with an acoustic mirror disposed between the resonator and the substrate (Para [0007], see Fig. 2), and further comprising a heater [15-1 to 15-4] disposed between the acoustic mirror and the substrate (Para [0047], see Figs. 2 and 6). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Gabl in view of Chen with Vilander such that a heater is disposed between the acoustic mirror and the substrate in order to control the temperature of the device.

Regarding claim 25, Gabl in view of Chen as applied to claim 24 above teaches the claimed invention, except for wherein the device comprises a heater and wherein the method comprises modulating current through the heater so as to modulate temperature of the sensor. Vilander teaches a bulk acoustic wave resonator on a silicon .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gabl in view of Chen, as applied to claim 14 above, and further in view of Burak et al. (US 2014/0225682 A1) (hereinafter Burak).
Regarding claim 20, Gabl in view of Chen as applied to claim 14 above teaches the claimed invention, except for wherein the silicon substrate includes a hole through the substrate so as to cause the sensor to be suspended over the hole. Burak teaches a substrate including a hole so as to cause an acoustic resonator and mirror to be suspended over the hole to provide acoustic isolation (Para [0040]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Gabl in view of Chen with Burak such that the silicon substrate includes a hole through the substrate so as to cause the sensor to be suspended over the hole in order to provide acoustic isolation.

Claims 29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US 2012/0164753 A1) (hereinafter Johnston) in view of Vilander.
Regarding claim 29, Johnston teaches a method comprising: fabricating CMOS-compatible structures using CMOS-compatible materials during a CMOS fabrication phase on a substrate (Para [0056]); and fabricating non-CMOS structures using non-CMOS-compatible materials during a post CMOS fabrication phase after the CMOS fabrication phase (Para [0063]); wherein fabricating the CMOS-compatible structures includes fabricating an acoustic mirror (see Fig. 3) and a CMOS circuit [204], wherein fabricating the non-CMOS-compatible structures includes fabricating a bulk acoustic wave resonator [400] (Para [0063]), and wherein the acoustic mirror is disposed between the bulk acoustic wave resonator and the substrate (see Figs. 3-4), wherein a sensor comprises the bulk acoustic wave resonator and the acoustic mirror, and the CMOS circuit is supported by the substrate and is operatively connected to the sensor (Para [0056]). 
Johnston fails to teach wherein the substrate is a silicon substrate. Vilander teaches the usage of silicon substrates for constructing bulk acoustic wave resonators (Para [0005]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Johnston with Vilander such that the material chosen for the substrate is a known material such as silicon, based on considerations such as cost and availability of materials. 
Regarding claims 31-32, Johnston in view of Vilander as applied to claim 29 above teaches the claimed invention, except for wherein fabricating the CMOS-compatible structures includes fabricating a heater comprising a loop of conductive material disposed between the acoustic mirror and the substrate. Vilander additionally 
Regarding claim 33, Johnston in view of Vilander as applied to claim 29 above teaches the claimed invention, except for wherein fabricating the CMOS-compatible structures includes fabricating a temperature sensor disposed between the acoustic mirror and the substrate. Vilander teaches a bulk acoustic wave resonator on a silicon substrate (Para [0005]) with an acoustic mirror disposed between the resonator and the substrate (Para [0007], see Fig. 2), and further comprising a temperature sensor [13] disposed between the acoustic mirror and the substrate (Para [0047], see Figs. 2 and 6). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Johnston in view of Vilander such that the fabricating the CMOS-compatible structures includes fabricating a temperature sensor disposed between the acoustic mirror and the substrate in order to control the monitor the temperature of the device.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston in view of Vilander, as applied to claim 29 above, and further in view of Burak.
Regarding claim 30, Johnston in view of Vilander as applied to claim 29 above teaches the claimed invention, except for wherein fabricating the non-CMOS compatible structures includes fabricating an air gap in the substrate to form a membrane, the bulk acoustic wave resonator being disposed on the membrane. Burak teaches a substrate including an air gap so as to cause an acoustic resonator and mirror to be suspended over the air gap to provide acoustic isolation (Para [0040]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Johnston in view of Vilander with Burak such that fabricating the non-CMOS-compatible structures includes fabricating an air gap through the substrate so as to cause the resonator to be suspended over the air gap in order to provide acoustic isolation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861